Christianson, J.
(concurring specially). I concur in the conclusion reached by Mr. Justice Grace; but I desire to supplement, to some extent, the statements of facts contained in the opinion prepared by him. One John Largent owned the land involved in this action. He mortgaged it to the plaintiff, Powell, who foreclosed the mortgage and purchased the land at foreclosure sale, on May 4th, 1903, for the sum of $340.47. The defendant, Patrick D. Norton, was a collector for the International Harvester Company. As such collector he called upon Largent on April 27th, 1904, with regard to a judgment which the International Harvester Company had for collection against Lar-gent. This litigation grew out of the transaction then had between ■ Norton and Largent. There is some conflict between Largent and Norton as to what was said at the time. Norton testifies:
“I drove out to the Mclsaacs farm; I drove out there for the purpose of seeing Largent in regard to the payment of a judgment that the International Harvester Company had to collect; I met Largent there and asked him if he could pay that judgment, he said he couldn’t pay it, he didn’t have the money to pay it then; I asked him if he repudiated the judgment; No’ he said he didn’t; and then I asked him if he would confess judgment in this state — the judgment was from ■Illinois— No,’ he said he would not confess judgment he didn’t want to have any judgments against him; then I asked him if he would at any time in the future pay anything on the judgment; he said ‘Yes’ that if I let it go until fall he would pay something on the judgment. Before that I asked him if he had any property, and he said No’ he didn’t have any property at all of any kind; and I asked him, None at all? No,’ he said he didn’t have any whatever. After he said he would pay something on the judgment in the fall if I would let it go I asked him if he didn’t have some land up north of Starkweather at one time, and he said, ‘Yes,’ I says, What did you do with it? ‘Well,’ he said ‘that was sold under a mortgage,’ and he says, ‘That is gone; I haven’t got anything to do'with it,’ he says ‘I can’t do anything, I can’t pay the mortgage; ’ I says, When was it sold ? ‘Well,’ he said, ‘it was sold on,’ — he didn’t know just when. Well I says, Did you ever try to redeem it ? ‘Well,’ he said ‘Yes’ but he couldn’t raise any money because his wife would not sign with him, I asked him why? ‘Well,’ he said, ‘she was living in’ — well, I wouldn’t say Wisconsin or *231Illinois bnt in one of those states— and that sbe bad never lived with him and she wouldn’t sign, they were. not living together. Well, I says, now the time for redemption on that mortgage is near up as I happen to know that, I said, and I asked him if he was going to redeem it, No’ he said as before he couldn’t do anything with it.
“Now, I will tell you, I said, I live in Devils Lake and I am an attorney there, and I might be able to get something out of that land if you gave me a deed to it. I don’t know, I said, that I can do anything with it. I says where does your wife live and what is her name and address and he told me and gave her name and address; I says, I may be able to arrange it so I can get something out of it if you give me a deed, and then I said would you just as soon give the land to me as to Powell? He said, Wes, I haven’t got any claim on it,’ that is what he said he didn’t have any claim on the land or didn’t expect to get anything out of it. Now, I says, I will tell you, Largent, if you give me a deed to the land, and I can get something out of it, so I can make something on the deal, I will give you twenty-five or fifty dollars or seventy-five dollars, out of the deal, and you can have that money for yourself, and pay it on the judgment or do what you please with it, He says, ‘all right,’ and I says, to show you I am all right, ask McNaughton or Mclsaacs regarding me; I have lived in the county a long time, and they will tell you what I say will be all right, ‘Yes/ he says, ‘I will give you a deed to the land;’ and I then went over to the buggy and made out a quitclaim deed.”
Largent was sworn as a witness in behalf of the plaintiff. On his direct examination he testified as follows with respect to the conversation; He (Norton) said he was collecting for those people (Warder, Bushnell & Glessner Company) and he asked me if I didn’t have an interest in a claim there in this county somewhere and I told him I didn’t know whether I did or not, “1 should have an interest in a claim here,” or something like that.
Q. What did he mean by a claim?
A. A farm.
Q. What else did you say?
A. And he asked me if Powell didn’t have an interest in it in some way; and I told him, well, he did; that he had furnished the *232money for me to prove on tbe claim, when I proved up, and I never paid him back, and he said he would foreclose, or had foreclosed, or something like that I think.
Q. Norton told you that Powell had foreclosed?
A. Yes, or was about to, something like that; and he said if I would give those people a deed that he would redeem or turn me in my mortgage, my judgment notes, or something like that.
Q. What people?
A. The Warder, Bushnell, & Glessner Company or the International Harvester Company. It is all the same I guess is it not ?
But on cross-examination he testified in answer to questions put to him by Mr. Norton.
Q. You remember me asking you where your wife was?
A. Yes, sir.
Q. And do you remember you told me that the reason you couldn’t loan any money on the land was because your wife would not sign with you ?
A. Yes, sir.
Q. You remember me asking you where your wife was and telling you I would write to her?
A. Yes,
Q. And if I got the matter straightened up I would pay you fifty or seventy-five dollars out of it, if I got it straightened up so I would get something out of it; wasn’t that the conversation?
A. Yes, I believe that is right.
Largent further admitted that he subsequently gave an order to one Gunberg, upon Mr. Norton requesting Norton to pay “the $50 still due me on my land deal with Mr. Norton.” Largent further admitted that when he gave the order to Gunberg he had some conversation with him with respect to the land deal. The following questions were propounded to and answers given by Largent with respect to the conversation had between Largent and Gunberg:
Q. And did he (Gunberg) ask you the further question, what was *233Norton paying you for tbe deed to tbis land, and didn’t you answer him and say that he was paying $60 ?
A. I believe there were such words.
Q. He was to pay $60 ?
A. $60 or $70 I said.
Alex Mclsaacs, one of the subscribing witnesses to the deed executed by Largent was called and testified as a witness on behalf of the plaintiff. He testified that he was working in the field with Largent and was called over and signed the deed as a subscribing witness. He further testified that he heard no reference made to the International Harvester Company and that Norton stated that there would be a chance for Largent to make some money out of the land. Mclsaacs further testified that Norton said that these was a chance for him (Norton) to make something out of it.
As bearing upon the question whether the deed was actually taken to or for the benefit of the International Harvester Company attention is called to the fact that Norton charged up the expense, for the livery incurred on the first trip, to the Harvester Company. It is true Norton did charge this expense to the Company. But it is also true that Norton had received specific instructions from the general collection agent to attend to this claim, and the trip was apparently necessary to carry out such instructions. The evidence shows that before making the trip Norton had endeavored to get the plaintiff Powell to take up the judgment against Largent, but without success.
Larson, the general collection agent of the International Harvester Company testified that he had a conversation with Norton regarding the Largent claim. Larson testified:
“The conversation was about this claim, about this judgment, and Norton called my attention to the man Largent having lost his land by foreclosure and the time for redemption would expire soon, which was a well-known fact, and he wanted to know if the Company would not furnish the money to redeem provided we could get the right to redeem. We then talked some about the title and he said that the Powell mortgage was one signed by him alone — by Largent alone; and he further said that he had a wife, and when I asked him why she didn’t sign it, he said he didn’t know, and we talked along that line *234about the claim; and I told him that the company didn’t want to have anything to do with real estate; that I had no authority to invest in real estate for the company; that we didn’t want this land and I didn’t care how cheap it was or how safe it was, I told him that I would have nothing to do with it; that was understood.”
The record is silent as to whether this conversation was in person, or by telephone. But it is a reasonable deduction that it was by telephone as there is reference to telephone conversations between Larson and Norton with respect to the Largent claim. And Larson also testified that it was customary for him to talk over matters with his various collectors over the long-distance telephone almost every evening. The record also shows that Norton made a written report to Larson. The report is dated April 27th, 1904, and was offered in evidence by the plaintiff. In this report, Norton, said:
“It is a difficult matter to get in a position where we can dictate payment or get anyone to take up our claim. It is impossible for us to get judgment against this man before the time for redemption expires. As long as he will not confess judgment, we cannot have judgment entered within about thirty days, so there is no use suing him now. He has no property whatever except on equity in this land.”
The report then goes on to discuss the value of the land, its location, the amount of encumbrance, and the amount necessary to redeem, and inquires whether the company would advance the money required to make redemption. The report concludes as follows: “As far as I can see it is perfectly safe. While I cannot get Mr. Largent to confess judgment, I can get him to give me his rights to the land for a small consideration. Advise me as to what you think of advancing the required amount to redeem. Think now this is the only way the company can get anything out of this difficult claim.”
Plaintiff also asserts that Norton charged up to the International Harvester Company the $1, which he paid to Largent at the time of the acknowledgment of the deed. This assertion is not sustained by the record. On the contrary the undisputed testimony is to the effect that Norton paid Miller, the notary public who took the acknowledgment, $5 for his services, and that this expense was not charged to the Harvester Company at all, but was paid by Norton personally. And Miller testified that he, at Norton’s request, advanced the $1, which *235Norton paid to Largent. These seem small matters, and yet they constitute some of the main propositions advanced by plaintiff in support of the findings of the trial court.
All the witnesses testified that Norton in no manner concealed the deed or any part of it, but handed it over to Largent for inspection before it was executed. Norton also testifies, and Largent admits, that at one time in talking over the land deal, Norton suggested that Largent go and consult some attorney with respect to his rights in the matter, and that he (Norton) would reimburse Largent or rather his employer for the time lost in so doing. These facts speak for themselves.
Let us examine the record and see what it shows with respect to Powell: He held the sheriff’s certificate of foreclosure. Norton went to see him with respect to the Largent judgment. Powell testifies that he informed Norton that he had submitted the matter to his attorney and had been advised that the judgment would not constitute a lien against the land. He admits that he went out to see Largent, and was informed by him that he (Largent) had executed and delivered the deed involved in this controversy. According to Powell’s testimony Largent said: “I signed a deed for the International Harvester Company.” Either on that same day or the day following Powell went to Grand Porks and obtained the contract set out in the opinion prepared by Mr. Justice Grace. Powell admits that he in no manner informed Larson (the agent of the Harvester Company) of the information which he had received from Largent. And Larson testifies positively that he had no knowledge of the fact that any deed had been given by Largent at all. Both Larson and Powell agree that Powell said he wanted to buy the judgment against Largent. Powell prepared a proposed contract. This, proposed contract is not before ns, but apparently some changes were made before it was signed. Larson testifies that Powell wanted a provision in the contract to the effect that if Largent had executed a deed, running to Norton instead of to the Harvester Company that then the Company would have Norton convey to Mooers. Larson testifies:
“My best recollection is that Powell wanted some provision in there, and I was trying not to get it in — that is, to keep it out — and 1 told him that if a deed talcen to him (Norton) 'personally was none *236of our business, that we had nothing to do with it. Q. That is, if P. D. Norton bad taken a deed to bimself personally you didn’t want anything to do with it, because that was his own affair ? A. Yes sir.”
Powell, however, denies that he requested any provision providing for the contingency of a deed having been taken to Norton.
Powell brought the present action to enforce specific performance of the contract against the Harvester Company, and to reform the deed given by Largent to Norton, so as to make the Harvester Company the grantee in such a deed. Obviously Powell’s rights in this action depend upon and are measured by the contract. The methods by and the conditions under which the contract was obtained have already been set forth. What was the situation when the contract was executed ? On the one hand we have Powell desirous of getting the contract without disclosing to Larson anything with reference to what Largent has told him about the deed. Larson knows that Norton has been endeavoring to collect the claim or get someone to take it up, but has been unable to do so. And yet here comes Powell all the way from Devils Lake to Grank Porks to get a chance to buy the judgment. He proposes and talks purchase of the judgment, but prepares and insists upon a contract referring to and providing for the contingency of a deed having been given by Largent. The situation is somewhat unusual to say the least, and it would have been strange indeed if Larson had not become somewhat cautious, and he evidently did. While there is dispute as to what was said, and Powell denies that he requested a clause in the contract making reference to a deed having been taken to Norton, it does appear that the proposed contract prepared by Powell was not executed as prepared. According to a statement made by Powell, in his testimony, Larson apparently went to the trouble of discussing the matter with Attorney Sorley before signing any contract. Larson knew nothing about the deed, and Powell carefully refrained from making any disclosure with respect thereto. Larson however must have had in mind the recent conversation with, and the report from, Norton. He knew that he had informed Norton that the Company would not advance the money to make redemption and would take no real estate regardless how cheap it might be. He also knew that Norton considered it a desirable deal, one both safe and profitable. So it is indeed quite likely true when *237Larson testifies. “When I made Exhibit 4 (tbe contract) I had in mind all the time that a quitclaim deed might have been taken by Norton personally; and I also had in mind that a deed might have been taken to the company.” It is therefore quite likely that Larson desired the contract to be so worded as to exclude any obligation on the part of the company to obtain a conveyance of the land if a deed had been taken which did in fact run to Norton as grantee. That is, that he insisted that the only condition under which the Harvester Company would agree to convey was that a deed had in fact been taken “to this company.” And it seems to me that the language of the contract obligates the Harvester Company to convey only in case a deed has been taken directly to that company. Of course, if the language of the contract is deemed ambiguous, it should be interpreted in light of the circumstances under which it was made and the matter to which it relates. Comp. Laws 1913, § 5901. And the terms of the contract will be deemed to extend only to those things concerning which it appears that the parties intended to contract. Comp. Laws 1913, § 5908. In any event I do not believe that the plaintiff is entitled to a conveyance of the land under the terms of the contract which he seeks to enforce. And inasmuch as plaintiff’s action is founded solely upon, and seeks to enforce, such contract, it seems entirely clear to me that he has failed to establish the cause of action which he claims to have against the defendants. And apparently the trial court found it impossible, or at least it was unwilling, to find that the plaintiff had established such cause of action, because it did not decree a specific performance of the contract and a reformation of the deed. The findings and judgment ignore the theory of the case, and the issues framed by the pleadings. The findings are to the effect that the deed from Largent to Norton is a nullity, and the judgment is that this deed and the deed from Norton to Mary E. Norton be canceled. This judgment disregards the pleadings and the issues tendered, and its effect is to completely annul all rights of the Nortons, the Harvester Company and Largent in the land, and to give Powell title thereto under his foreclosure. Not only will it do this, but it will in effect relieve Powell from all liability to pay the sum which he agreed to pay to the Harvester Company for an assignment of the judgment.
*238It will also give Powell tbe benefit, and impose upon Norton tbe loss, of certain taxes against tbe land wbicb were paid by Norton. In tbis connection it may be noted that it is undisputed that Mary E. Norton, witbin tbe time allowed by law, paid to tbe sheriff of Ramsey county tbe full amount due on tbe certificate of sale beld by Powell. Tbis amount is tbe full amount of tbe certificate and interest at tbe rate of 12 per cent per annum from tbe date of sale to tbe date of tbe redemption. No question bas been raiséd as to tbe regularity of tbis redemption, — provided Mary E. Norton did in fact bave any such interest in tbe premises as entitled her to redeem.
As stated in tbe opinion prepared by Mr. Justice Grace, tbe controversy before us is tbe one between Powell and tbe Nortons, and tbis alone. Tbe rights of Largent are not before us. It appears from tbe record and tbe evidence that Largent was induced to intervene at tbe instance of Powell, but be afterwards signed a dismissal of bis complaint in intervention. There is some controversy in regard to whether tbe stipulation of dismissal should be enforced or set aside. I shall not enter into a discussion of tbis feature of tbe case, as it would serve no useful purpose to do so. Tbe fact remains that under tbe judgment rendered by tbe trial court Powell will become tbe owner under the foreclosure, and tbe sheriff’s deed which be will receive will cut of all rights of Largent in tbe land. Largent bas not appealed. Tbe appeal bas been taken by tbe defendants only. An affirmance of tbe judgment will benefit Powell alone. Largent can in no manner be benefited by an affirmance, or, be injured by a reversal, of tbe judgment, and a dismissal of plaintiff’s action. Tbe question before us is not as to tbe rights of Largent, but as to. tbe respective rights of Powell on tbe one hand and tbe defendants on tbe other. Tbe ultimate question is: Has tbe plaintiff, Powell, established bis cause of action against tbe defendants? If so, be should prevail, if not, bis action should be dismissed. It necessarily follows from tbe views I bave expressed above that I am of tbe opinion that plaintiff bas failed to establish bis cause of action, and believe that this action should be dismissed.
Beucb, Cb. J. I concur in tbe opinions of both Mr. Justice Geaoe and Mr. Justice CheistiaNSON.